Citation Nr: 0016112	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  95-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.

2.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
March 1970 and from September 1990 to May 1991.  He served in 
the Southwest Asia Theater of Operations from October 10, 
1990, through April 3, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 14, 1994, decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, among other determinations, 
denied the veteran's claim for service connection for 
headaches and malaria.  The Board remanded the veteran's 
appeal to the RO on April 18, 1997, for additional 
evidentiary development and adjudication, including 
consideration of the headaches issue under 38 U.S.C.A. § 1117 
(West 1991) and its implementing regulation, 38 C.F.R. 
§ 3.117, pertaining to claims for service connection for 
chronic disability due to an undiagnosed illness associated 
with service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  Thereafter, by a decision dated 
January 28, 1999, the Board denied service connection for a 
bilateral ear infection and hemorrhoids as manifestations of 
undiagnosed illness; granted service connection for a 
gastrointestinal disorder and pain in the right lower 
extremity and right upper extremity as manifestations of an 
undiagnosed illness; and remanded the issues of entitlement 
to service connection for headaches as a manifestation of an 
undiagnosed illness and entitlement to service connection for 
malaria for additional development and adjudication.  The RO 
has returned these issues to the Board for further review on 
appeal.  

The January 1999 remand order noted that the veteran was 
claiming service connection for a psychiatric disability and 
referred the matter to the RO for appropriate action.  In 
February 1999, the RO denied service connection for anxiety 
and depressive disorder.  The veteran did not appeal this 
determination, and the matter is not before the Board at the 
present time.  

While the case was at the RO in remand status, the RO 
proposed, in June 1999, that a 10 percent rating for a 
service-connected skin disorder be reduced from 10 percent to 
noncompensable and subsequently effectuated the reduction 
effective October 1, 1999.  On further review, the RO on 
November 15, 1999, restored the prior 10 percent rating from 
the date of the reduction.  The veteran has at no time 
indicated an intention to seek a rating higher than 10 per 
for the skin disorder; a notice of disagreement filed by the 
veteran was limited to contesting the proposed reduction.  
Consequently, no appeal regarding the rating for the skin 
disorder is before the Board at the present time.  


REMAND

The January 1999 Board remand noted that the veteran's 
service medical records were unavailable and presumed lost, 
but that later medical records dated from 1978 to 1991 
associated with National Guard service contained references 
to continuing medical observation for malaria, with an 
episode of fever to 105 degrees during Vietnam service in 
1969.  It further noted that an October 1993 VA examination 
had listed a diagnosis of status post malaria without 
sequelae but that the diagnosis was not based on actual 
clinical findings.  The Board found that in order to 
determine the validity of the diagnosis, systemic medical 
tests were necessary to ascertain whether there had been 
previous exposure to malaria and whether such an episode was 
related to the post service diagnosis.  

The remand specified that, with respect to entitlement to 
service connection for headaches as a manifestation of an 
undiagnosed illness, additional clarification of the medical 
evidence was necessary to determine whether current headaches 
were related to the service-connected sinusitis and rhinitis 
or to a degenerative disease of the cervical spine.  The 
remand also noted that subjective complaints of headaches had 
previously been associated by a VA examination in November 
1997 with tension headaches, a known diagnosis.  
Clarification of both questions was deemed necessary in order 
to determine whether headaches represented an undiagnosed 
illness within the meaning of 38 C.F.R. § 3.317.  

The veteran underwent a physical examination in March 1999 by 
a private physician under contract with the VA.  He claimed 
to have been hospitalized for 30 days in 1968 for an episode 
of malaria in Vietnam.  He complained of headaches which 
occurred at least weekly and lasted for two or three hours.  
He did not know what caused them and took over-the-counter 
medications for relief.  He called the headaches "migraines."  
Regarding malaria, he stated that once or twice per year he 
would wake up in a sweat.  He had never gone to a physician 
or been evaluated for malaria during these episodes and had 
not received treatment for malaria.  The portion of the 
report describing actual physical examination contains no 
reference to headaches or malaria.  The diagnoses included 
tension and vascular headaches.  The examiner commented that 
there was no objective diagnostic evidence of recurrent 
malaria.  

The examination performed for the VA in February 1999 did not 
conform to the specifications set forth by the Board in the 
January 1999 remand.  With respect to headaches, the examiner 
did not provide the requested opinion as to whether the 
claimed headaches were due to service-connected sinusitis and 
rhinitis or due to degenerative changes in the cervical 
spine, nor did he state whether the headaches were due to a 
diagnosed illness.  With respect to malaria, the examiner did 
not express an opinion, based on actual testing, whether the 
veteran had been previously exposed to malaria.  The examiner 
noted that the veteran had not undergone medical testing at 
the time of any of the claimed episodes of recurring night 
sweats, but did not perform any current testing.  If tests to 
isolate a malarial microorganism or other indicia of malaria 
would not be valid if performed at a time when symptomatology 
is not manifest, or if there was some other medical reason 
for not performing the tests, that fact should have been 
stated.  

Thus, the examination did not fulfill the requirements of the 
remand, and the RO failed to take necessary follow-up actions 
that might have corrected the deficiency, such as the 
scheduling of a reexamination or a return of the examination 
report to the examination physician for supplementation 
pursuant to 38 C.F.R. § 4.2 (1999).  Although the veteran 
failed to report for a VA examination scheduled for May 1999, 
that examination was to obtain information regarding 
disabilities other than headaches and malaria.  

The obligation of the RO to implement requests by the Board 
was discussed in a decision of the United States Court of 
Veterans Appeals (Court) in the case of Stegall v. West, 
11 Vet. App. 268 (1998), wherein the Court stated the 
following:  

The protracted circumstances of this case 
. . . demonstrate the compelling need to 
hold, as we do, that a remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders. . . . It matters not that the 
agencies of original jurisdiction as well 
as those of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution and 
administration of all laws administered 
by the Department and for the control, 
direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, 
the Secretary is by statute both the one 
to whom a veteran may appeal an initial 
denial as a matter of right (38 U.S.C. 
§ 7104(a)), and a party, represented by 
the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as 
here, the remand orders of the Board or 
this Court are not complied with, the 
Board itself errs in failing to ensure 
compliance. . . . (Emphasis supplied)  

The ruling in Stegall requires that the present appeal be 
remanded to the RO for completion of the actions previously 
specified by the Board.  The Court's decision does not give 
the Board any discretion to consider whether failure to 
obtain the requested information would not prejudice the 
veteran or constitute harmless error.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to obtain any additional VA outpatient 
treatment records dated since June 1996, 
the date of the most recent records 
currently on file.

2.  The veteran should be given an 
opportunity to identify any additional 
medical providers, either VA or private, 
including physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for 
headaches or malaria.  Upon receipt of 
proper authorization, the RO should 
attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  

3.  The RO should take appropriate steps 
to schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current disability 
associated with headaches and malaria 
residuals and to ascertain their 
relationship to service, if any.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
connection with the examination, together 
with a copy of this remand.  On the basis 
of current examination findings, review 
of the file, and any additional 
information obtained from the veteran, 
the examiner should respond to the 
following and provide a full statement of 
the basis for any conclusions reached:

(a)  Is it as likely as not, 
more likely than not, or less 
likely than not that the 
veteran had malaria in service 
and, if so, whether he has 
residuals of that episode?  
The information upon which the 
answer is based should include 
the results of actual testing 
performed as part of this 
examination.  If there are no 
tests to elicit this 
information, or if testing 
would be unlikely to be 
fruitful for any reason (such 
as, for example, the absence 
of symptoms on the day of the 
examination), this fact should 
be explained in full.  

(b)  Is there an etiological 
relationship between the 
veteran's complaints of 
recurrent headaches and 
sinusitis, rhinitis, 
degenerative changes of the 
cervical spine, or any other 
disorder?  All tests and 
studies necessary to obtain 
this information should be 
performed.  

(c)  Are the veteran's claimed 
recurrent headaches a 
manifestation of an 
undiagnosed illness?  

4.  After completion of the foregoing, 
the RO should review the examination 
report to ensure that it is adequate to 
achieve the purposes of this remand as 
discussed above.  If not, the report 
should be returned to the examiner for 
supplementation pursuant to 38 C.F.R. 
§ 4.2 (1999).  If this is necessary, the 
physician should be given an opportunity 
to amend the report without reexamining 
the veteran but should be free to 
schedule a reexamination, if necessary.  
Any other necessary follow-up action 
should be taken. 

5.  When the record is complete, the RO 
should review the issues on appeal.  If 
either determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


